DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 Response to Amendment
The amendments filed 8/12/2022 have been accepted. Claims 1-20 are still pending. Claims 1, 3, 4, 8-11, 13, 14, and 18-20 are amended. Claims 21-23 are new.

Specification
The objections still stand as the previously submitted amendments do not fix any of the underlying issues and were not inadvertently repeated. They will stand until appropriate correction is done.
The title of the invention is not descriptive.  Several systems have credit management systems for users. What needs to be shown is the improvement being made to the system that makes it novel compared to others. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract is a recitation of the claims (the amendments previously submitted did not actually address the issue). The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Specifically in MPEP 608.01(b), section I.C which discusses the language and format of the abstract it states “The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided”. While one can make a technical argument the specific terms mentioned may not be used (the argument can be made, but as there is no exhausted list given as to which words would constitute the legal phraseology given, the argument does not have a lot of merit which is why it is recommended to avoid this), the use of the independent claim as an abstract will still draw into question whether or not legal phraseology is being used since the legal description of the invention is being used as the abstract. To avoid this it is best to not copy the independent claim and use it as the abstract. It should also be noted that the first part of the cited sentence states that the form of the patent claims should also be avoided, which it is not if the claims are used as the abstract. The copying of the independent claims (especially the originally submitted ones) as the abstract can also lead to non-compliance with MPEP 608.01(b), section I.B which describes what content should be included in the abstract. Given that the independent claims, particularly the originally submitted ones, tend to be broader than what the actual invention is, they would then fail to disclose a concise statement of the improvement to the existing art that is being presented. In this case, since there is a 102 reference applied to the claims, this means that the improvement that is being made has not been disclosed in the independent claims and therefor has also not been disclosed in the abstract, as it should have been according to the guidelines set up in MPEP 608.01(b). 
The objection still stands until the abstract is brought into compliance with guidelines set out in MPEP 608.01(b).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bensity (US PGPub 2019/0278523) in view of Singh et al. (US PGPub 2017/0010916, hereafter referred to as Singh) in view of Jinn et al. (US PGPub 2018/0336150, hereafter referred to as Jinn).
Regarding claim 1, Bensity teaches a memory system comprising: a nonvolatile memory device to store data, and a memory controller (Fig. 1 and Paragraphs [0036]-[0038], show the memory device, which can be an SSD, that contains a non-volatile memory and device controller (memory controller)), configured to:  5manage first information received from a host device and including first management data (Paragraph [0055]-[0060], states that the commands can have host assigned priority as well as uses weights to determine which command to execute. Since the controller is managing the arbiters that are making decisions based on the weights and assigned priorities it is therefore managing the data (since it is using the data it has to be managed)), perform first processing for an access to the nonvolatile memory device when an access request to the nonvolatile memory device has been received from the host device 10and the first management data is equal to or larger than a first value, and perform second processing for an access to the nonvolatile memory device when the first management data is equal to or larger than a second value (Paragraphs [0055]-[0060], describes the various priorities and weights that are assigned to the different classes of commands. The values of these weights and priorities determine which command gets processed. Admin and urgent commands are given the highest priority (have a value equal to or greater than a second value) and will lead to the processing of an administrative function (second processing) while the commands from the users/applications will be given lesser weight (having a value greater than or equal to a first value) and when it is determined they can be processed will lead to the execution of that user/application command (first processing)). Bensity does not explicitly teach external access processing and internal access processing, and first credit management data, and subtracting a first predetermined value from the first credit management data after executing the external access processing, and subtracting a second predetermined value from the first credit management data after executing the internal access processing; and updating the first credit management data based on predetermined conditions being satisfied.
Singh teaches first credit management data, and subtracting a first predetermined value from the first credit management data after executing the first processing, and subtracting a second predetermined value from the first credit management data after executing the second processing; and updating the first credit management data based on predetermined conditions being satisfied (Paragraph [0195]-[0196] and [0199], states that budgets consisting of credits can exist (first credit management data) and states that for an entity commands can be executed until its credits noted in its balance (which is part of its budget) (first management data) becomes exhausted meaning they are subtracted when a command is executed. Paragraph [0196] further states that credits can be returned upon completion of a command and that the budget can be reset meaning the credit management data can be updated based on certain conditions being satisfied). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity to utilize the credit system of Singh when executing commands so as to adjust for overall efficiency, which can further translate to increased efficiency for each device over time (Singh, Paragraph [0198]). Bensity and Singh do not explicitly teach external access processing and internal access processing.
Jinn teaches external access processing and internal access processing based on priority (Paragraphs [0022]-[0023], shows that host commands and internal commands can be placed in priority queues where host commands can be considered lower priority than some of the internal commands such as those for error correction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity and Singh to also assign priority to internal commands as well as external commands as taught in Jinn so as to improve performance of data storage systems (Jinn, Paragraph [0011]).
Regarding claim 2, Bensity, Singh, and Jinn teach all the limitations to claim 1. Bensity further teaches wherein the first management data varies between users (Paragraph [0071], states that quality of service may be used to determine the execution of commands. Quality of service is a characteristic that will vary and determine priority of commands and resources within a system). Singh further teaches credit management data (Paragraph [0195]-[0196] and [0199], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Bensity, Singh, and Jinn teach all the limitations to claim 1. Singh further teaches wherein the memory controller refrains from performing the first processing until the first credit management data becomes equal to 20or larger than the first value when an access request to the nonvolatile memory device has been received from the host device and the first management data is not equal to or larger than the first value (Paragraph [0195]-[0196] and [0199], state that for an entity commands can be executed until its credits noted in its balance (which is part of its budget) (first management data) becomes exhausted at which point the system will stop/suspend execution of commands from that entity until credits are returned/reset for the entity by the command completion block (refrains from processing until the first management data becomes equal to or greater than the first value)). Jinn further teaches external access and internal access processing (Paragraphs [0022]-[0023], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Bensity, Singh, and Jinn teach all the limitations to claim 1. - 50 -Singh further teaches wherein the 25memory controller refrains from performing the second processing until the first credit management data becomes equal to or larger than a second value when the first credit management- 50 - data is not equal to or larger than the second value (Paragraph [0195]-[0196] and [0199], as stated in the rejection to claim 3, this is done for each entity all of which have their own budgets/amount of credits given depending on the service level agreement assigned to the entity). Jinn further teaches external access and internal access processing (Paragraphs [0022]-[0023], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Bensity, Singh, and Jinn teach all the limitations to claim 1. Singh further teaches wherein the memory controller updates the first credit management data based on second management data when a first condition is 5satisfied (Fig. 4 and Paragraph [0191]-[0193], states that there is a balance which keeps track of the amount of credits that an entity has and can indicate when the credits have been exhausted meaning that the balance has to be updated each time a command is executed as well as completed. Paragraph [0196] also states that the completion block can update the budgets by resetting/returning credits in that budget). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Bensity, Singh, and Jinn teach all the limitations to claim 5. Singh further teaches wherein the second credit management data is included in the first information (Paragraph [0191]-[0193], as stated in the rejection to claim 5, the budgets can have various parts, such as the balance). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Bensity, Singh, and Jinn teach all the limitations to claim 5. Singh further teaches wherein the 10second management data is determined based on a user's billing amount (Paragraph [0044], [0139], and [0158] the credit system is based on the hosts’ service level agreements to provide a particular quality of service. While not technically called a billing amount these are equivalent as they both determine the level of service that will be provided to the user/host). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 8, Bensity, Singh, and Jinn teach all the limitations to claim 1. Singh further teaches wherein the memory controller subtracts the first value from the first credit management 15data when performing the first processing, and subtracts the second value from the first credit management data when performing the second processing (Paragraph [0191]-[0193], as stated in the rejection to claim 5, the balance keeps track of the number of credits left for an entity so as commands are processed the credits are deducted from the balance until a credit exhaustion status happens. This is done for all entities). Jinn further teaches external access and internal access processing (Paragraphs [0022]-[0023], as stated in the rejection to claim 1).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Bensity, Singh, and Jinn teach all the limitations to claim 1. Bensity further teaches wherein the memory controller determines whether or not the second 20processing needs to be performed (Paragraph [0060] and [0068]-[0069], describe using the weighted round-robin system as well as checking for deadlocks and blockage to determine whether or not to process certain commands). Jinn further teaches external access and internal access processing (Paragraphs [0022]-[0023], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Bensity, Singh, and Jinn teach all the limitations to claim 1. Bensity further teaches wherein the first processing is processing based on the access request, and the second processing is processing not based on the 25access request (Paragraphs [0055]-[0060], as stated in the rejection to claim 1, the highest priority is given to admin commands while lower priority is given to user/application commands. This can also be seen in Paragraph [0068] with the mention of checking if the event is internal or external). Jinn further teaches external access and internal access processing (Paragraphs [0022]-[0023], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11-20, claims 11-20 are the controller claims associated with claims 1-10. Since Bensity, Singh, and Jinn teach all the limitations to claims 1-10, they also teach all the limitations to claims 11-20; therefore the rejections to claims 1-10 also apply to claims 11-20.
Regarding claim 21, Bensity, Singh, and Jinn teach all the limitations to claim 1. Jinn further teaches wherein the external access processing is processing based on a read request or a write request (Paragraphs [0022]-[0023], as stated in the rejection to claim 1, external commands can be considered to be commands from the host for reading and writing). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 22 Bensity, Singh, and Jinn teach all the limitations to claim 1. Jinn further teaches wherein the internal access processing includes at least one of compaction, defragmentation, and garbage collection (Paragraphs [0022]-[0023], as stated in the rejection to claim 1, the internal commands can be associated with garbage collection, error correction, etc.). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 23, Bensity, Singh, and Jinn teach all the limitations to claim 1. Bensity further teaches wherein the first credit management data is allocated to each user sharing the memory system (Paragraphs [0055]-[0060], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “perform external access processing for an access to the nonvolatile memory device… perform internal access processing for an access to the nonvolatile memory device” to overcome the prior rejections set forth in the Final Rejection mailed 5/16/2022. To address this, new reference Jinn was incorporated into the rejection to help teach the amended limitations as it more explicitly shows internal and external processing along with assigning priorities to those operations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132